            Case 2:21-mc-00190-TLN-JDP Document 2 Filed 08/05/21 Page 1 of 2



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       2:21-MC-00190-TLN-JDP
12                  Plaintiff,
                                                     STIPULATION AND ORDER EXTENDING TIME
13          v.                                       FOR FILING A COMPLAINT FOR FORFEITURE
                                                     AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $317,962.00 IN                    ALLEGING FORFEITURE
     U.S. CURRENCY,
15
     APPROXIMATELY 4.24975436 IN
16   BITCOIN,
17                  Defendants.
18
            It is hereby stipulated by and between the United States of America and potential claimant Gal
19
     Yifrach (“claimant”), by and through their respective counsel, as follows:
20
            1.      On or about May 7, 2021, claimant filed a claim in the administrative forfeiture
21
     proceeding with the Federal Bureau of Investigation (“FBI”) with respect to the Approximately
22
     $317,962.00 in U.S. Currency and Approximately 4.24975436 in Bitcoin (hereafter “defendant assets”),
23
     which were seized on February 4, 2021.
24
            2.      The FBI has sent the written notice of intent to forfeit required by 18 U.S.C. § 983(a)(1)(A)
25
     to all known interested parties. The time has expired for any person to file a claim to the defendant assets
26
     under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant has filed a claim to the defendant
27
     assets as required by law in the administrative forfeiture proceeding.
28
                                                          1
                                                                                  Stipulation and Order to Extend Time
            Case 2:21-mc-00190-TLN-JDP Document 2 Filed 08/05/21 Page 2 of 2



 1          3.       Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 2 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant assets

 3 are subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

 4 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

 5 That deadline is February August 5, 2021.

 6          4.       As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

 7 September 24, 2021, the time in which the United States is required to file a civil complaint for forfeiture

 8 against the defendant assets and/or to obtain an indictment alleging that the defendant assets are subject to

 9 forfeiture.

10          5.       Accordingly, the parties agree that the deadline by which the United States shall be required

11 to file a complaint for forfeiture against the defendant assets and/or to obtain an indictment alleging that

12 the defendant assets are subject to forfeiture shall be extended to September 24, 2021.

13 Dated:        08/04/21                                  PHILLIP A. TALBERT
                                                           Acting United States Attorney
14
                                                   By:     /s/ Kevin C. Khasigian
15                                                         KEVIN C. KHASIGIAN
                                                           Assistant United States Attorney
16

17

18 Dated:        08/04/21                                  /s/ Stephen J. Fisch
                                                           STEPHEN J. FISCH
19                                                         Attorney for potential claimant
                                                           Gal Yifrach
20                                                         (Signature authorized by phone)
21

22

23          IT IS SO ORDERED.

24 Dated: August 4, 2021

25                                                        Troy L. Nunley
26                                                        United States District Judge

27

28
                                                           2
                                                                                 Stipulation and Order to Extend Time
